TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 13, 2022



                                     NO. 03-21-00568-CV


                                Marwan Alsuhaili, Appellant

                                               v.

          Austin Roadside Services, Inc., and Ruth Bueschel Strackany, Appellee




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 9, 2021. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the

court below.